DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of the election of species is acknowledged.  The traversal is on the ground(s) that there is “no rationale as to why there is a lack of unity of invention…”. This is not found persuasive at least because the special technical feature of Species I is the dual, lateral sealing strips and the special technical feature of Species II is the single, central sealing strip. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-14 - are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhans (10,267,036) in view of Pilz (8,087,205). 

Kleinhans does not expressly disclose the ceiling is a metal deck or:
a first set of two or more sealing elements for sealing corrugations of the fluted metal deck (30), wherein the two or more sealing elements protrude from a side of the preformed sealing strip  designed to face the fluted metal deck in a mounted state, wherein the two or more sealing elements are spaced apart in the longitudinal direction of the pre-formed sealing strip and the distance between two consecutive sealing elements corresponds to the distance between two consecutive corrugations  of the fluted metal deck, and wherein each of the two or more sealing elements is moldable and has a predefined geometry adapted to seal the corrugation between adjacent fluted deck elements or in one of the fluted deck elements.
Pilz (Fig. 12A) discloses a set of two or more sealing elements (130) for sealing corrugations of the fluted metal deck ceiling, wherein the two or more sealing elements protrude from a side of the preformed sealing strip (216) designed to face the fluted metal deck in a mounted state, wherein the two or more sealing elements are spaced apart in the longitudinal direction of the pre-formed sealing strip and the distance between two consecutive sealing elements corresponds to the distance between two consecutive corrugations  of the fluted metal deck, and wherein each of the two or more sealing elements is moldable and has a predefined geometry adapted to seal the corrugation between adjacent fluted deck elements or in one of the fluted deck elements (col. 10, lines 19-48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the Pilz sealing elements to the top of the Kleinhans top track seal to “reduce the time required for fire-proofing the building interior”, col. 10, lines 38-41. 


4.	Kleinhans in view of Pilz discloses the top track seal according to claim 1, Pilz further teaching the shape of the cross section of each of the two or more sealing elements corresponds to the shape of the cross section of the corrugation. 

5.	Kleinhans in view of Pilz discloses the top track seal according to claim 1, Pilz further teaching the two or more sealing elements are made from a material which is fire-resistant because it is a “fire” sponge.

6.	Kleinhans in view of Pilz does not expressly disclose the two or more sealing elements are self-adhesive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for expressly disclose the two or more sealing elements to be self-adhesive for a positive bond. 

7.	Kleinhans in view of Pilz discloses the top track seal according to claim 1, Kleinhans further teaching an assembly comprising the top track seal according to claim 1 and a top track (7).

8.	Kleinhans does not expressly discloses the top track seal is longer in longitudinal direction than the top track. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the top track seal to be longer in longitudinal direction than the top track to offer sealing at the track ends.

9-11.	The claims recite an obvious method for installing the top track of Kleinhans in view of Pilz, Pilz further teaching the claimed wall plane of the wall configuration positioned substantially perpendicular to a flute axis (Fig. 12A). 

13. 	Kleinhans in view of Pilz discloses the top track seal according to claim 9, Kleinhans further teaching the wail configuration is a dry wall configuration (8).

14. 	Kleinhans in view of Pilz discloses the top track seal according to claim 10, Kleinhans further teaching the wail configuration is a dry wall configuration (8).

15. 	Kleinhans in view of Pilz discloses the top track seal according to claim 11, Kleinhans further teaching the wail configuration is a dry wall configuration (8).

Claims 2-3 - are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhans in view of Pilz and in further view of Harry (3,385,018). 
2.	Kleinhans in view of Pilz does not expressly discloses the a second set of sealing elements which is designed identical to the first set, wherein the first set and the second set are spaced apart crosswise lo the longitudinal direction of a pre-formed sealing strip. Harry teaches identical first and second sealing elements (42), wherein the first set and the second set are spaced apart crosswise to the longitudinal direction of a pre-formed sealing strip (36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second set of sealing elements, wherein the first set and the second set are spaced apart crosswise lo the longitudinal direction of the sealing strip to reduce material cost and still provide an acceptable seal. 

3.	Kleinhans in view of Pilz and in further view of Harry discloses the top track seal according to claim 2, Kleinhans in view of Pilz and in further view of Harry further teaching the distance between the first and second set crosswise to the longitudinal direction of the pre-formed sealing strip correlates to the width of the top track because Harry teaches such correspondence to wood support 22. 

Claim 12 – is rejected under 35 U.S.C. 103 as being unpatentable over Kleinhans in view of Pilz and in further view of Foerg (10,196,811). 
12.	Kleinhans in view of Pilz does not expressly discloses the material is butyl. Foerg discloses a sealing material is butyl (col. 7, line 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the material to be butyl for tackiness. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the argument that Kleinhans in view of Pilz does not teach the sealing elements protrude from the corrugations when inserted therein, the Kleinhans in view of Pilz sealing elements protrude from the corrugations when inserted therein because once inserted, the sealing elements follow the deck underside contour. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BABAJIDE A DEMUREN/               Primary Examiner, Art Unit 3633